         Case 3:18-cr-00102-SDD-EWD                   Document 92         09/13/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                      CRIMINAL ACTION

VERSUS
                                                                              NO. 18-102-SDD-EWD
TERRENCE HILON
                                                   ORDER

        This matter is before the Court on a Motion for Sentence Reduction Pursuant to 18 U.S.C.

§ 3582(c) filed by Defendant, Terrence Hilton (“Defendant”).1 The Government opposes this

motion.2 For the following reasons, the motion is denied.

                                                Background

        Defendant is currently incarcerated at the Federal Correctional Institution at Yazoo City,

Mississippi, (“Yazoo City Medium FCI”) following his guilty pleas to possession with intent to

distribute 100 grams or more of heroin. His projected release date is September 21, 2026. The

Defendant now moves for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

claiming that his serious medical conditions are “extraordinary and compelling” reasons to reduce

his sentence.

                                             Law and Analysis

        A judgment, including a sentence of imprisonment, “may not be modified by a district

court except in limited circumstances.”3 Under 18 U.S.C. § 3582(c), a court generally “may not

modify a term of imprisonment once it has been imposed,” except in three circumstances: (1) upon

a motion for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,” 18


1
  R. Doc. 75.
2
  R. Doc. 78. The Government also filed an updated supplemental response in opposition to the Motion. R. Doc. 87.
3
  Dillon v. United States, 560 U.S. 817, 825 (2010).
        Case 3:18-cr-00102-SDD-EWD               Document 92       09/13/21 Page 2 of 6




U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a retroactively

lowered sentencing range, 18 U.S.C. § 3582(c)(2).

       In this case, Defendant moves to modify his sentence under 18 U.S.C. § 3852(c)(1)(A).

Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's sentence “if it finds that” (1)

“extraordinary and compelling reasons warrant such a reduction” and (2) the reduction is

“consistent with applicable policy statements issued by the Sentencing Commission.”

       Prior to 2018 only the Director of the BOP could file these kinds of compassionate release

motions. In 2018, Congress passed, and President Trump signed the First Step Act, which among

other actions, amended the compassionate release process.            Under the First Step Act, §

3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release. Before

filing such motions, however, prisoners must exhaust their administrative remedies.

       After a prisoner exhausts his administrative remedies, a district court may reduce a

defendant's term of imprisonment if the court finds “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3852(c)(1)(A)(i).

                            Extraordinary and Compelling Reasons

       The Sentencing Commission's policy statement regarding compassionate release is

consistent with the statute and provides, in pertinent part, as follows:

               Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
               3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
               term of supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment) if, after considering the
               factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
               court determines that—
                       (1) extraordinary and compelling reasons warrant the reduction; ...
                       (2) the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and
                       (3) the reduction is consistent with this policy statement.
        Case 3:18-cr-00102-SDD-EWD             Document 92        09/13/21 Page 3 of 6




       In the commentary following the policy statement, the Sentencing Commission identifies

three specific reasons that are considered “extraordinary and compelling” as well as a broader

provision for reasons deemed “extraordinary and compelling.”

              1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
              requirements of subdivision (2) [regarding absence of danger to the community],
              extraordinary and compelling reasons exist under any of the circumstances set forth
              below:
                     (A) Medical Condition of the Defendant.—
                              (i) The defendant is suffering from a terminal illness (i.e., a serious
                     and advanced illness with an end of life trajectory). A specific prognosis of
                     life expectancy (i.e., a probability of death within a specific time period) is
                     not required. Examples include metastatic solid-tumor cancer, amyotrophic
                     lateral sclerosis (ALS), end stage organ disease, and advanced dementia.
                              (ii) The defendant is—
                                      (I) suffering from a serious physical or medical condition,
                                      (II) suffering from a serious functional or cognitive
                                      impairment, or

                     (B) experiencing deteriorating physical or mental health because of the
                     aging process, that substantially diminishes the ability of the defendant to
                     provide self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
                            (B) Age of the Defendant.—The defendant
                                    (i) is at least 65 years old;
                                    (ii) is experiencing a serious deterioration in physical or
                                    mental health because of the aging process; and (iii) has
                                    served at least 10 years or 75 percent of his or her term of
                                    imprisonment, whichever is less.

                     (C) Family Circumstances.—
                            (i) The death or incapacitation of the caregiver of the defendant's
                            minor child or minor children.
                            (ii) The incapacitation of the defendant's spouse or registered partner
                            when the defendant would be the only available caregiver for the
                            spouse or registered partner.

                     (D) Other Reasons.—As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and compelling
                     reason other than, or in combination with, the reasons described in
                     subdivisions (A) through (C). U.S.S.G § 1B1.13 cmt. n. 1.
          Case 3:18-cr-00102-SDD-EWD                      Document 92           09/13/21 Page 4 of 6




         In United States v. Shkambi,4 the Fifth Circuit addressed, as a question of first impression,

whether § 1B1.13 and its commentary bind the district court when ruling on motions filed by

defendants on their own behalf after Congress amended §3582(c)(1)(A) to permit such filings. The

Court held “that neither the policy statement nor the commentary to it binds a district court

addressing a prisoner's own motion under § 3582,” and “[t]he district court ... is bound only by §

3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a).”5

         Shkambi does not, however, render § 1B1.13 irrelevant with respect to defendant-filed

motions under § 3582(c)(1)(A). As the Fifth Circuit recognized even before Shkambi, “[a]lthough

not dispositive, the commentary to ...§ 1B1.13 informs our analysis as to what reasons may be

sufficiently ‘extraordinary and compelling’ to merit compassionate release.”6 And other circuits

are in accord.7

         The defendant bears the burden to establish circumstances exist under which he is eligible

for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i).8 The only “extraordinary and

compelling reason” that would apply in this case is “(A) Medical Condition of the Defendant.”9



4
  993 F.3d 388 (5th Cir. 2021).
5
  Id. at 393.
6
  United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021).
7
   United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (“The substantive aspects of the Sentencing
Commission's analysis in § 1B1.13 and its Application Notes provide a working definition of ‘extraordinary and
compelling reasons’; a judge who strikes off on a different path risks an appellate holding that judicial discretion has
been abused. In this way the Commission's analysis can guide discretion without being conclusive.”); United States
v. Aruda, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (citing Gunn and recognizing “[t]he Sentencing
Commission's statements in U.S.S.G. § 1B1.13 may inform a district court's discretion for § 3582(c)(1)(A) motions
filed by a defendant, but they are not binding”).
8
  United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he
defendant has the burden to show circumstances meeting the test for compassionate release.” (citing United States v.
Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019))); United States v. Wright, Crim.
Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of showing the
necessary circumstances, or a combination of circumstances, that would warrant relief under the compassionate release
statute.”).
9
  Though Defendant raises race as a reason justifying relief, race is not a basis for relief. See United States v. Wright,
Crim. No. 17-20328, 2020 WL 4791229, at *3 (E.D. Mich. Aug. 18, 2020) (“the fact of an inmate’s race itself does
not constitute a risk factor for COVID-19 in the same way, as, for instance, an underlying medical condition does.”).
See also United States v. Green, Crim No. 05-205, 2020 WL 3642860, at *4 (W.D. Pa. July 6, 2020).
          Case 3:18-cr-00102-SDD-EWD                    Document 92          09/13/21 Page 5 of 6




                                      Medical Condition of Defendant

         In his request, Defendant alleges that he suffers from “irregular breathing, cold sweats, and

regular headaches.”10 These medical conditions do not render Defendant particularly susceptible

to COVID-1911 and do not present extraordinary or compelling reasons for compassionate release,

especially because he has now been fully vaccinated with the Pfizer-BioNTech COVID-19

vaccine. In the Fifth Circuit and elsewhere, courts have denied early release to inmates with a

variety of medical conditions who, like Defendant, have been vaccinated for COVID-19.12

Further, according to www.bop.gov, as of September 13, 2021, at Yazoo City Medium FCI, where

Defendant is incarcerated, there is only one active case of COVID-19 among the 1,474 inmates

and no positive staff members. As such, considering that Defendant is fully vaccinated and the

low number of cases at Yazoo City Medium FCI, Defendant has failed to establish the existence

of sufficient reasons based on his medical conditions or the COVID-19 pandemic that would




10
   R. Doc. 75, p. 3. Defendant has also pointed to a family history of diabetes and obesity and the fact that his wife
contracted COVID-19 as reasons for relief, but these are also insufficient to constitute extraordinary and compelling
reasons for relief. R. Doc. 82, pp. 10-11.
11
   Regarding Defendant’s complaints of chest pain, he was diagnosed with possible costochrondritis, which does not
render him particularly vulnerable to COVID-19 under the CDC guidelines. R. Doc. 81, pp. 2-5. The CDC’s list of
medical risk factors for COVID-19 can be found at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited September 13, 2021).
12
   See United States v. Parham, No. 1:19-CR-133, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021) (finding that
“generalized concerns of contracting COVID-19[ ] are not an ‘extraordinary and compelling reason’ ” where the
defendant had received the COVID-19 vaccine); United States v. Schad, No. CR 2:17-225-3, 2021 WL 1845548, at
*4 (S.D. Tex. May 5, 2021) (denying compassionate release where the defendant had been fully vaccinated against
COVID-19); United States v. Wakefield, No. 1:19-CR-00095, 2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021)
(“Because [the defendant] has already contracted the virus and recovered without complication, and because he is in
the process of being vaccinated, the [d]efendant cannot meet his burden of establishing that his COVID-19 risk is an
extraordinary and compelling reason for his release.”); United States v. Grummer, No. 08-CR-4402, 2021 WL 568782,
at *2 (S.D. Cal. Feb. 16, 2021) (denying compassionate release and noting that “[a]lthough Defendant suffers from
several chronic medical conditions, his vaccination significantly mitigates the risk that he will contract COVID-19”);
United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021) (denying
compassionate release to a high-risk inmate with myriad underlying medical conditions who received the vaccine,
finding that “vaccination significantly reduces [the] risk of contracting COVID-19 or experiencing complications
related to a COVID-19 infection.”); accord United States v. Nunez-Arias, No. CR H-16-436, 2021 WL 1537323, at
*3 (S.D. Tex. Apr. 19, 2021).
            Case 3:18-cr-00102-SDD-EWD            Document 92   09/13/21 Page 6 of 6




constitute extraordinary and compelling reasons to warrant relief under the compassionate release

statute.

                                             Conclusion

           For the above and foregoing reasons,

           IT IS ORDERED that the Defendant’s Motion13 is DENIED.

           IT IS FURTHER ORDERED that Defendant’s Motion for Status Report or Hearing14 is

DENIED AS MOOT.

           Signed in Baton Rouge, Louisiana on September 13, 2021.




                                                  S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




13
     R. Doc. 75.
14
     R. Doc. 91.
